DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 7 is objected to for the following:  when referring to line 3 of claim 8, it appears that ‘an array detector’ should read -an area array detector-.  Correction is required.
3.	Claim 8 is objected to for the following:  due to the presence of an area array detector in claim 7, it appears that on line 1 ‘as in claim 1’ should read -as in claim 7-.  Correction is required.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 2, 5, 6, 7, 9, and 10   are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Bahatt et al. (2007/0035818).
	As for claim 1, Bahatt in a two-dimensional spectral imaging system discloses/suggests the following:   an apparatus (abstract; Fig. 1) to measure (paragraph 0112-0113) a blood sample (paragraph 0119:  lines 4-5), the apparatus comprising:  a detector to measure a plurality of spectra of the sample (Fig. 1: 122; paragraph 0033: lines 13-18; paragraph 0092); a light source  to illuminate the detector with a light beam (Fig. 1: 112 to 114 to 122; paragraph 0060 with paragraph 0033: lines 1-7); a support to receive the blood sample and separate the blood sample (Fig. 1: 134 with paragraphs 0169 and 0115); and a processor comprising a tangible medium (Fig. 1: 126; paragraph 0094: lines 18-30), the processor coupled to the detector (Fig. 1: 126 directly coupled to 122) and the light source (paragraph 0094: lines 1-10), the processor configured to with instructions to illuminate the sample with a measurement beam and measure a plurality of spectra with the detector while the blood sample separates (paragraph 0094: lines 1-22).
	As for claim 2, Bahatt discloses/suggests everything as above (see claim 1).  In addition, Bahatt discloses/suggests the support comprises an optically transmissive structure to analyze the blood sample (paragraphs 0069-0070).
As for claim 5, Bahatt discloses/suggests everything as above (see claim 1).  In addition, Bahatt discloses/suggests the support is configured to measure transmission of the light beam through the sample (paragraph 0069; paragraph 0091 with ; paragraph 0122: lines 1-6).
As for claim 6, Bahatt discloses/suggests everything as above (see claim 1).  In addition, Bahatt discloses/suggests the plurality of spectra comprises one or more of a plurality of Raman spectra or a plurality of infrared absorbance spectra (a plurality of infrared absorbance spectra:  paragraphs 0060, 0078, 0122).  
	As for claim 7, Bahatt discloses/suggests everything as above (see claim 1).  In addition, Bahatt discloses/suggests the detector comprises an area array detector (paragraph 0092: lines 1-18).
	As for claim 9, Bahatt discloses/suggests everything as above (see claim 1).  In addition, Bahatt discloses/suggests the light source comprises infrared light (paragraph 0060).
As for claim 10, Bahatt discloses/suggests everything as above (see claim 1).  In addition, Bahatt discloses/suggests wherein the blood sample comprises one or more of an individual blood cell, a fluid of the blood sample, a hematocrit of the blood sample, or fluids of the hematocrit (paragraph 0119); and the processor comprises instructions to measure the blood sample (paragraph 0094: lines 1-22).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Bahatt et al. (2007/0035818) in view of Wagner (2013/0252237) and Mantele et al. (2006/0043301).
	As for claims 3-4, Bahatt discloses/suggests everything as above (see claim 2).  He is silent concerning  the optically transmissive structure is configured to measure the blood sample with an internal reflection mode of the optically transmissive structure (claim 3); wherein the blood sample comprises blood cells located on a surface of the optically transmissive structure (claim 4).  Nevertheless, Bahatt mentions that blood cells may be investigated (paragraph 0119) and refers to light-reflecting compositions (paragraph 0122).  Nevertheless, Wagner in a cytometry system with interferometric measurement teaches using cytometry to determine blood parameters (paragraph 0025) using an ATR prism to measure liquid measurements in the mid-IR (paragraph 0019 and paragraph 0401).  And Mantele in an infrared measuring device, especially for the spectrometry of aqueous solutions preferably multiple component systems teaches investigating blood (paragraph 0040) using internal reflection mode of an optically transmissive structure (paragraph 0079 with Fig. 1: 1 and 2: flow cell containing blood would have cells on top surface of the ATR body).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to at least try to the optically transmissive structure be configured to measure the blood sample with an internal reflection mode of the optically transmissive structure (claim 3); wherein the blood sample comprises blood cells located on a surface of the optically transmissive structure (claim 4) in order to determine infrared measuring of the blood sample via the use of ATR spectroscopy using an ATR prism.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bahatt et al. (2007/0035818) in view of Wagner (2013/0252237) and Osten et al. (5,729,333) and Arnold et al. (2007/0066877).
	As for claim 8, Bahatt discloses/suggests everything as above (see claim 7).  In addition, Bahatt discloses/suggests the following:  a plurality of optical filters located on a movable structure coupled to the processor to selectively position each of the plurality of filters along an optical path between the area array Page 2 of 4Application No. 17/304,928Attorney Docket No. 10636.001US3Preliminary Amendmentdetector and the support, said each of the plurality of filters configured to transmit a range of wavelengths (Fig. 1: 142; paragraphs 0089, 0090, 0094) and wherein the processor comprises instructions to measure an amount of light energy emitted from the sample for said each of the plurality of filters (paragraphs 0094-0095 with paragraph  0086).
Bahatt does not explicitly state that the light source comprises a tunable laser configured to emit a laser beam toward the detector.  He does appear to state that lasers may be monochromatic and/or polychromatic (paragraph 0061).  And states that two light sources may be used (paragraph 0066).  Nevertheless, Wagner in a cytometry system with interferometric measurement teaches using cytometry to determine blood parameters (paragraph 0025) and teaches that tunable lasers may be used to interrogate specific spectral features (paragraph 0162) and describes tunable lasers used for investigation (paragraph 0210).  Osten in characterizing biological matter in a dynamic condition using near infrared spectroscopy system teaches determining hemoglobin concentration or hematocrit of blood (abstract) demonstrates that a single tunable laser may be used rather than multiple lasers (col. 8, lines 32-35).  And Arnold in a reagentless optical analyte detection system to detect analytes from blood (paragraph 0041) teaches using a tunable laser diode as the illumination source for detection and measurement (paragraph 0066: last two lines).
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the light source comprise a tunable laser configured to emit a laser beam toward the detector in order to have multiple wavelengths from a single light source rather than having a larger system and potentially more expensive system by having two laser sources of differing wavelength.
Fax/Telephone Numbers
If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886